    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1174 Page 1 of 30




                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    DAVID GLASSCOCK,                                               MEMORANDUM DECISION
                                                                      & ORDER DENYING
                                    Petitioner,                    HABEAS-CORPUS PETITION

    v.                                                                   Case No. 4:18-CV-4-DN

    STATE OF UTAH,                                                     District Judge David Nuffer

                                     Respondent.


         In this federal habeas-corpus case, pro se inmate David Glasscock, 1 attacks his state

conviction. 28 U.S.C.S. § 2254 (2021) (“[A] district court shall entertain an application for a writ

of habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only

on the ground that he is in custody in violation of the Constitution or laws or treaties of the

United States.”). Having carefully considered the Petition and exhibits, (ECF No. 3); Petitioner’s

declaration in support of the Petition, (ECF No. 4); the State’s answer and exhibits, (ECF No. 7);

and, Petitioner’s reply memorandum opposing the answer, (ECF No. 16), the Court concludes

that Petitioner has procedurally defaulted most issues and not surmounted the federal habeas

standard of review on remaining issues. The petition is therefore denied.




1
 Because Petitioner is pro se, his pleadings must be construed liberally. Garrett v. Selby, Connor, Maddux, & Janer,
425 F.3d 836, 840 (10th Cir. 2005). However, this requirement does not obligate the Court to form arguments for
him or excuse compliance with procedural rules. Id.

                                                                                                                   1
  Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1175 Page 2 of 30




BACKGROUND ............................................................................................................................ 2
PETITIONER’S ASSERTED GROUNDS FOR FEDERAL-HABEAS RELIEF......................... 5
PROCEDURAL DEFAULT........................................................................................................... 6
  A. Cause and Prejudice ............................................................................................................... 7
  B. Actual Innocence .................................................................................................................... 8
  C. Summary ................................................................................................................................ 9
MERITS ANALYSIS ..................................................................................................................... 9
  A. Standard of Review ................................................................................................................ 9
    1. Factual Findings ................................................................................................................ 10
    2. Legal Determinations ........................................................................................................ 11
  B. Post-Arrest Incriminatory Statements .................................................................................. 13
    1. Factual Findings ................................................................................................................ 13
    2. Legal Conclusions ............................................................................................................. 18
  C. Identification Evidence ........................................................................................................ 22
    1. Factual Findings ................................................................................................................ 22
    2. Legal Conclusions ............................................................................................................. 24
  D. Appellate-Counsel Ineffectiveness ...................................................................................... 25
    1. Counsel did not move for Utah Rule of Appellate Procedure 23B remand to establish
    ineffective assistance of trial counsel. (ECF No. 3, at 43.) ................................................... 26
    2. Counsel did not request overlength brief and did not refile motions for new trial and to
    disqualify trial counsel. (Id. at 44.) ....................................................................................... 27
    3. Counsel did not raise cases Henderson, Lawson, Clopten, and Brownlee in the opening
    brief. (Id. at 44.) (4) Counsel did not raise the issue of Officer Fitzgerald being on the
    witness list but not testifying. (Id. at 45.) ............................................................................. 28
    4. All claims of ineffective assistance of appellate counsel lack case law on point. ............ 29
CONCLUSION ............................................................................................................................. 30


                                                          BACKGROUND

                         In May 2011, a young man (Victim) was standing outside of a
                      community center in Salt Lake County when three men in a gray
                      Dodge Stratus pulled over and parked nearby. One of the men got
                      out of the back seat of the car, ran toward Victim, and put a gun to
                      Victim's head. The man asked Victim if he had any drugs. When
                      Victim did not respond, one of the men in the Stratus told the

                      assailant to hurry up. The assailant took Victim's backpack and got
                      back in the Stratus, which then sped away.
                         A woman who saw the Stratus drive off called 911. When
                      police arrived, Victim described his assailant as "a white male in
                      his early 40s" who was "wearing an eye patch." Police located a
                      gray Stratus and followed it to a gas station on North Temple and
                      Redwood Road, not far from where the robbery took place. There
                      were three men in the vehicle--Patrick Woods, a black male in his
                      mid-twenties; Randall Cropper, a white male in his late twenties or
                                                                                                                                             2
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1176 Page 3 of 30




          early thirties with long hair; and Glasscock, a white male in his
          fifties with long hair. Woods was driving, Cropper was in the
          passenger seat, and Glasscock was in the back seat. Police ordered
          the men out of the car and handcuffed them.
              In the meantime, another officer drove Victim to the gas station
          and parked across the street. Using binoculars, Victim got a "clear
          view" of each man and identified Glasscock as his assailant. Police
          searched the vehicle, finding a loaded pistol under the driver's seat
          and a short rifle and an empty vodka bottle in the trunk. Police then
          took Glasscock into custody for further investigation.
              During a half-hour interrogation, Glasscock initially claimed
          that he could not remember what happened because he had been in
          a "stupor"--he was "toasted" from "eating Lortabs" for his broken
          hand and foot, and he had been drinking vodka. When pressed,
          Glasscock admitted that Woods handed him a gun and pressured
          him to approach Victim. Glasscock denied pointing the gun at
          Victim and also claimed he could not remember taking a backpack.
          But when police told him that the backpack had Victim's
          homework in it, Glasscock admitted that Cropper had thrown the
          backpack out of the car before police arrived.
              Glasscock was charged with aggravated robbery and possession
          of a firearm by a restricted person, based on a prior felony
          conviction. He waived his right to a jury trial and moved to
          suppress the statements he made to police and Victim's
          identification.
              At trial, Victim testified and identified Glasscock as his
          assailant. The State played a video of Glasscock's confession, and
          the officers that arrested Glasscock and searched the Stratus also
          testified. In his defense, Glasscock raised the possibility that
          Victim mistook Cropper for him, arguing that Cropper had access
          to Glasscock's eye patch and could have used it. Glasscock
          testified that he did not remember what happened the day of the
          robbery because, at the time, he had not been taking his medication
          for a mental illness, he was using heroin, and he had drunk "about
          three-quarters of a gallon" of vodka. He claimed not to remember
          "robbing anybody" or "threatening anybody with a firearm." And
          he explained that he had tried to tell the detectives what really
          happened during his interrogation, but they "basically forced [him]
          to say what they wanted [him] to say." According to Glasscock, he
          went along with the detectives only because he "was scared to
          death" after a "bad run-in with the Salt Lake Police Department
          back in 1987" and because he was "still intoxicated" but "was
          trying to maintain" so that he did not look intoxicated.
              One of the detectives that interrogated Glasscock countered that
          Glasscock "seemed pretty good actually, all things considered."
          And he testified that "compare[d] . . . to other intoxicated

                                                                                  3
    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1177 Page 4 of 30




                  individuals" the detective had questioned, Glasscock appeared to
                  be "in pretty good condition.". . .
                     The district court denied Glasscock's motions to suppress the
                  confession and Victim's identification and found Glasscock guilty
                  of both charges.

State v. Glasscock, 2014 UT App 221, ¶¶ 2-9, cert. denied, 343 P.3d 708 (Utah 2015).

         In the Utah Court of Appeals, Petitioner unsuccessfully argued (a) his confession should

have been suppressed due to his intoxication and coercive interrogation tactics by police; (b)

unconstitutional unreliability of eyewitness identification; and (c) ineffective assistance when

trial counsel did not challenge admission of a prior felony conviction. Id. ¶ 1. Petitioner’s

certiorari petition (challenging just issues (a) and (b), but not (c), raised in the court of appeals)

in the Utah Supreme Court was denied. State v. Glasscock, 343 P.3d 708 (Utah 2015) (table).

         Petitioner then brought a state petition for post-conviction relief (PCP), asserting

ineffective assistance of trial and appellate counsel, 2 trial-court error in managing some motions,

and the prosecution’s violation of discovery rules, cumulative error and structural defects. (ECF

No. 7-16.) Under the Utah Post-Conviction Remedies Act, Utah Code Ann. § 78B-9-106(1)

(2021), the trial court ruled that all but one of these issues (appellate-counsel ineffectiveness)

were precluded from further consideration because they were or could have been raised at trial or

on appeal. (ECF No. 7-5, at 5-7.) Meanwhile, Petitioner’s ineffective-assistance-of-appellate-

counsel claims were rejected on the merits. (Id. at 7-11.) The trial court’s decision was




2
 Specific claims of ineffective assistance argued appellate counsel did not: (a) move for a Utah Rule of Appellate
Procedure 23B remand to show ineffective assistance of trial counsel; (b) refile trial-counsel-disqualification and
new-trial motions; (c) raise trial counsel’s ineffectiveness in not calling Officer Fitzgerald to testify; and (d)
challenge factual findings and legal conclusions in order denying suppression motion. (ECF No. 7-16, at 23-26.)
   Also under the heading “ineffective assistance of appellate counsel,” Petitioner attacked the trial court for plain
errors, nonfederal code and rule violations, and discretion abuses, but did not indicate how they qualified as
ineffective-assistance claims. These issues include: ignoring motions; not requiring trial counsel to move to reduce
sentence; letting trial counsel consult with a social worker, Petitioner be represented by ineffective counsel, and
prosecutor misbehave; and not conducting conflict hearing as to sentencing counsel. (Id. at 27-28.)

                                                                                                                         4
    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1178 Page 5 of 30




summarily affirmed by the Utah Court of Appeals. (ECF No. 7-6.) Petitioner’s certiorari petition

in the Utah Supreme Court was denied. Glasscock v. State, 412 P.3d 1258 (Utah 2018) (table).

       PETITIONER’S ASSERTED GROUNDS FOR FEDERAL-HABEAS RELIEF

         Petitioner meanderingly raises several issues, summed up as follows:

                (1) State trial court breached Petitioner’s federal rights, in factual findings and
                legal conclusions, when denying his motion to suppress his post-arrest
                incriminatory statements. (ECF No. 3, at 5, 13-18.)
                (2) Trial court breached Petitioner’s federal rights, in factual findings and legal
                conclusions, when admitting evidence of victim’s identification of him. (Id. at 7,
                19-26.)
                (3) In a variety of ways, trial and appellate counsel provided unconstitutionally
                ineffective assistance in representing him. (Id. at 8, 27-47.)
                (4) Trial court breached Petitioner’s federal rights in handling of his motions to
                disqualify counsel and for new trial. (Id. at 10, 48-51.)
                (5) Trial court breached Petitioner’s federal rights in allowing prosecutorial
                misconduct of holding back evidence in discovery and not ensuring motions were
                heard. (Id. at 52.)
                (6) Cumulative and “structural” error. (Id.) 3
         Of note, the petition is fifty-five pages long--much of it a dense narrative of allegedly

unfair circumstances that nearly defies the ability to parse out and treat every possibly-raised

issue. The most efficient way to manage the deluge of “possibly-raised issues” is to refrain from

trying to articulate and list them one by one, but to instead explain that, if an issue in the petition

was not specifically brought before the state courts and addressed below on the merits, it is


3
 “‘A claim of cumulative error cannot be recognized when there is no underlying error to support it.’ Because none
of [Petitioner’s] individual claims . . . are successful, taken together they cannot constitute cumulative error.”
Montez v. Wyoming, 431 F. App’x 750, 755 (10th Cir. 2011) (unpublished). Cumulative error will thus be
considered no further here.
    Moreover,
                    [a]s the Supreme Court has often observed, structural errors occur in only a
                    "very limited class of cases." Johnson v. United States, 520 U.S. 461, 468
                    (1997). Errors deemed to be "structural" have included the total deprivation of
                    the right to counsel at trial, a biased presiding judge, the systematic exclusion of
                    members of the defendant's own race from a grand jury, the denial of the right to
                    self-representation at trial, the denial of the right to a public trial, the denial of
                    the right to have a district judge (rather than a magistrate judge) preside over
                    jury selection, and a defective reasonable doubt instruction. See United States v.
                    Pearson, 203 F.3d 1243, 1260-61 (10th Cir. 2000) (collecting cases).
Malicoat v. Mullin, 426 F.3d 1241, 1249-50 (10th Cir. 2005). Petitioner’s vague references to structural error do not
qualify and are not addressed again.

                                                                                                                    5
    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1179 Page 6 of 30




procedurally defaulted and barred from further consideration here. Like some of the more

explicitly set forth numbered issues above, any “possibly-raised issue” is procedurally defaulted

under the below analysis. 4

                                        PROCEDURAL DEFAULT

         The United States Supreme Court has declared that when a petitioner has "'failed to

exhaust his state remedies and the court to which the petitioner would be required to present his

claims in order to meet the exhaustion requirement would now find the claims procedurally

barred' the claims are considered exhausted and procedurally defaulted for purposes of federal

habeas relief." Thomas v. Gibson, 218 F.3d 1213, 1221 (10th Cir. 2000) (quoting Coleman v.

Thompson, 501 U.S. 722, 735 n.1 (1991)).

         Utah's Post-Conviction Remedies Act states in relevant part:

                  A person is not eligible for relief under this chapter upon any
                  ground that:
                  (a) may still be raised on direct appeal or by a post-trial motion;
                  (b) was raised or addressed at trial or on appeal;
                  (c) could have been but was not raised at trial or on appeal;
                  (d) was raised or addressed in any previous request for post-
                  conviction relief or could have been, but was not, raised in a
                  previous request for post-conviction relief; or
                  (e) is barred by the limitation period established in Section 78B-9-
                  107.

Utah Code Ann. § 78B-9-106(1) (2021).

         Again, instead of stating issues that are procedurally defaulted, it is more efficient to state

issues not procedurally defaulted: Suppression of post-arrest statements, admission of

identification evidence, and appellate-counsel ineffective assistance. All other issues were raised


4
 Also, any possible violations of the Utah Constitution or Code are not properly brought before this federal habeas
court, so not considered here. See 28 U.S.C.S. § 2254 (2021) (stating federal habeas statute covers those in custody
under state-court judgment only when “in violation of the Constitution or laws or treaties of the United States”).
And, issues raised for the very first time in Petitioner’s reply memorandum in opposition, (ECF No. 16), to the
State’s answer, (ECF No. 7), are not addressed, as waived.

                                                                                                                       6
 Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1180 Page 7 of 30




or could have been raised, either at trial, on direct appeal or in a state PCP. Under Utah law, then,

Petitioner may not raise those arguments in future PCPs, and the state courts would determine

them to be procedurally barred. However, there are potential exceptions to procedural bar.

        "This court may not consider issues raised in a habeas petition 'that have been defaulted

in state court on an independent and adequate procedural ground[] unless the petitioner can

demonstrate cause and prejudice or a fundamental miscarriage of justice.'" Thomas, 218 F.3d at

1221 (alteration omitted) (citation omitted). Petitioner asserts that cause and prejudice, and

fundamental miscarriage of justice, excuse his procedural default. Specifically, he asserts that

that he was hampered by lack of legal knowledge, resources, and representation in his post-

conviction efforts, and, he argues the evidence shows he was not the assailant.

                                      A. Cause and Prejudice

        "[T]o satisfy the 'cause' standard, Petitioner must show that 'some objective factor

external to the defense' impeded his compliance with Utah's procedural rules.” Dulin v. Cook,

957 F.2d 758, 760 (10th Cir. 1992) (citations omitted). Meanwhile, to demonstrate prejudice,

"'[t]he habeas petitioner must show not merely that . . . errors . . . created a possibility of

prejudice, but that they worked to his actual and substantial disadvantage.'” Butler v. Kansas, 57

F. App'x 781, 784 (10th Cir. 2002) (unpublished) (alteration in original) (quoting Murray v.

Carrier, 477 U.S. 478, 494 (1986) (emphasis in original)).

        Petitioner has not met his burden of showing that objective factors external to the defense

hindered him in meeting state procedural demands. Under Tenth Circuit case law, lack of legal

resources and knowledge (including Petitioner’s own misunderstanding) are circumstances that

do not carry Petitioner's burden to show cause. Gilkey v. Kansas, 58 F. App'x 819, 822 (10th Cir.

2003) (unpublished) (holding limited legal knowledge insufficient to show cause for procedural



                                                                                                    7
 Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1181 Page 8 of 30




default); Rodriguez v. Maynard, 948 F.2d 684, 688 (10th Cir. 1991) (holding petitioner's pro se

status and corresponding lack of awareness and training on legal issues do not constitute proper

cause for not previously raising claims). “Indeed, these are factors . . . that are internal to

Petitioner’s defense.” Ardon-Aguirre v. Sorensen, No. 2:12-CV-914 DB, 2013 U.S. Dist. LEXIS

150269, at *11 (D. Utah October 18, 2013) (emphasis in original). Further, because “the

Constitution provides no right to counsel in a collateral proceeding,” lack of post-conviction

counsel does not establish cause. Sayed v. Trani, 731 F. App’x 691, 697 (10th Cir. 2018). The

procedural bar identified thus withstands Petitioner’s assertions of cause and prejudice.

                                        B. Actual Innocence

       Petitioner also suggests that miscarriage of justice will occur if his defaulted claims are

not addressed. To be plausible, an actual-innocence claim must be grounded on solid evidence

not adduced at trial. Calderon v. Thompson, 523 U.S. 538, 559 (1998). Because such evidence is

so rare, "'in virtually every case, the allegation of actual innocence has been summarily

rejected.'” Id. (quoting Schlup v. Delo, 513 U.S. 298, 324 (1995) (citation omitted)). Petitioner is

burdened with making "a proper showing of factual innocence.” Byrns v. Utah, No. 98-4085,

1998 U.S. App. LEXIS 31426, at *8 (10th Cir. Dec. 16, 1998) (unpublished) (citing Herrera v.

Collins, 506 U.S. 390, 404 (1992)).

       Petitioner's mere rehashing of the evidence and alleged violations of his civil rights in

state proceedings do nothing to show that the exception applies. Indeed, the kernel of the

analysis regarding actual innocence is not whether Petitioner urgently believes there were errors-

-or whether there were indeed errors--in state proceedings, but whether Petitioner is factually

innocent. This factual innocence must also be supported with new evidence, which Petitioner has

not provided.



                                                                                                     8
 Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1182 Page 9 of 30




                                            C. Summary

        In sum, that most of Petitioner's issues are procedurally defaulted. And, these issues do

not qualify for consideration under the cause-and-prejudice or miscarriage-of-justice exceptions

to the procedural bar. Habeas relief is thus denied as to all issues except those treated below on

the merits.

                                       MERITS ANALYSIS

                                       A. Standard of Review

        The standard of review to be applied in federal habeas cases is found in § 2254, under

which this habeas petition is filed, stating in relevant part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted with respect to any claim that was adjudicated on the
                merits in State court proceedings unless the adjudication of the
                claim . . . resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or . . .
                resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

28 U.S.C.S. § 2254(d) (2021). “[A] determination of a factual issue made by a State court shall

be presumed to be correct. The applicant shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence.” Id. § 2254(e)(1).

        This "highly deferential standard," Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

(quotation marks and citation omitted); see Littlejohn v. Trammell, 704 F.3d 817, 824 (10th Cir.

2013), is "’difficult to meet,' because [the statute’s] purpose is to ensure that federal habeas relief

functions as a 'guard against extreme malfunctions in the state criminal justice systems,’ and not

as a means of error correction.” Greene v. Fisher, 565 U.S. 34, 38 (2011) (quoting Harrington v.

Richter, 562 U.S. 86, 102-103 (2011) (citation omitted)); see also Rippey v. Utah, 783 F. App’x

                                                                                                      9
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1183 Page 10 of 30




823, 825 (10th Cir. 2019) (“If this deferential ‘standard is difficult to meet, that is because it was

meant to be.’” (quoting Harrington, 562 U.S. at 102)). This Court is not to determine whether

the court of appeals’s decisions were correct or whether this Court may have reached a different

outcome. See Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). "The role of federal habeas

proceedings, while important in assuring that constitutional rights are observed, is secondary and

limited.” Barefoot v. Estelle, 463 U.S. 880, 887 (1983). And, "[t]he petitioner carries the burden

of proof.” Cullen, 563 U.S. at 181.

                                        1. Factual Findings

       Habeas relief may be justified "if the state court's adjudication of a claim on the merits

'resulted in a decision that was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.'" Hooks v. Workman, 689 F.3d 1148, 1163

(10th Cir. 2012) (quoting 28 U.S.C. § 2254(d)(2) (2021)). State-court factual findings “are

presumed correct unless the applicant rebuts that presumption by ‘clear and convincing

evidence.’” Id. (quoting 28 U.S.C. § 2254(e)(1) (2021)). Presumption of correctness applies to

state trial-court and appellate-court findings. See Al-Yousif v. Trani, 779 F.3d 1173, 1181 (10th

Cir. 2015). The presumption of correctness applies to implicit factual findings also. See Ellis v.

Raemisch, 872 F.3d 1064, 1071 n.2 (10th Cir. 2017). The best way to explain the clear-and-

convincing-evidence standard is that “it requires a high degree of probability.” 2 Edward J.

Imwinkelried et al., Courtroom Crim. Evidence § 2916 (2020). It is a “demanding but not

insatiable” because “'[d]eference does not by definition preclude relief.'" Miller-El v. Dretke, 545

U.S. 231, 240 (2005) (quoting Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)). But, the Court

“will not conclude a state court's factual findings are unreasonable merely because [it] would

have reached a different conclusion in the first instance." Smith v. Duckworth, 824 F.3d 1233,

1241 (10th Cir. 2016) (internal quotation marks omitted).
                                                                                                     10
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1184 Page 11 of 30




        Reviewing a state court's decision, a court must limit its “inquiry 'to the record that was

before the state court that adjudicated the claim on the merits.'" Cullen, 563 U.S. at 181. This

reflects that "[t]he federal habeas scheme leaves primary responsibility with the state

courts." Id. at 182. And considering federal statutory "intent to channel prisoners' claims first to

the state courts," it would not make sense "to allow a petitioner to overcome an adverse state-

court decision with new evidence introduced in a federal habeas court and reviewed by that court

in the first instance effectively de novo." Id.

                                      2. Legal Determinations

        Under Carey v. Musladin, 549 U.S. 70 (2006), the first step is determining whether

clearly established federal law exists relevant to Petitioner’s claims. House v. Hatch, 527 F.3d

1010, 1017-18 (10th Cir. 2008); see also Littlejohn, 704 F.3d at 825. Only after answering yes to

that "threshold question" may a court go on to "ask whether the state court decision is either

contrary to or an unreasonable application of such law.” House, 527 F.3d at 1018.

                [C]learly established [federal] law consists of Supreme Court
                holdings in cases where the facts are at least closely-related or
                similar to the case sub judice. Although the legal rule at issue need
                not have had its genesis in the closely-related or similar factual
                context, the Supreme Court must have expressly extended the legal
                rule to that context.

Id. at 1016.

        Further, "in ascertaining the contours of clearly established law, we must look to the

'holdings as opposed to the dicta, of [the Supreme] Court's decisions as of the time of the

relevant state-court decision.’” Littlejohn, 704 F.3d at 825 (quoting Yarborough v. Alvarado, 541

U.S. 652, 660-61 (2004) (emphasis added) (citations omitted)); see also Fairchild v. Trammel,

784 F.3d 702, 710 (10th Cir. 2015) (stating “Supreme Court holdings ‘must be construed

narrowly and consist only of something akin to on-point holdings’” (quoting House, 527 F.3d at


                                                                                                      11
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1185 Page 12 of 30




1015)). And, in deciding whether relevant clearly established federal law exists, a court is not

restricted by the state court's analysis. See Bell v. Cone, 543 U.S. 447, 455 (2005) ("[F]ederal

courts are not free to presume that a state court did not comply with constitutional dictates on the

basis of nothing more than a lack of citation."); Mitchell v. Esparza, 540 U.S. 12, 16 (2003)

("[A] state court need not even be aware of our precedents, 'so long as neither the reasoning nor

the result of the state-court decision contradicts them.'") (citation omitted).

        If that threshold is overcome, a court may grant habeas relief only when the state court

has "unreasonably applied the governing legal principle to the facts of the petitioner's case.”

Walker v. Gibson, 228 F.3d 1217, 1225 (10th Cir. 2000) (citing Williams v. Taylor, 529 U.S.

362, 412-13 (2000)). This deferential standard does not let a federal habeas court issue a writ

merely because it determines on its own that the state-court decision erroneously applied clearly

established federal law. See id. "'Rather that application must also be unreasonable.'” Id. (quoting

Williams, 529 U.S. at 411). Indeed, "'an unreasonable application of federal law is different from

an incorrect application of federal law.'” Harrington, 562 U.S. at 100 (emphasis in original)

(quoting Williams, 529 U.S. at 410).

       This highly demanding standard means to pose a sizable obstacle to habeas petitioners.

Id. at 102. Section 2254(d) "stops short of imposing a complete bar on federal court relitigation

of claims already rejected in state proceedings.” Id. It maintains power to issue the writ when no

possibility exists that "fairminded jurists could disagree that the state court's decision conflicts

with th[e Supreme] Court's precedents. It goes no further.” Id. To prevail in federal court, "a state

prisoner must show that the state court's ruling on the claim being presented in federal court was

so lacking in justification that there was an error well understood and comprehended in existing




                                                                                                       12
    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1186 Page 13 of 30




law beyond any possibility for fairminded disagreement.” Id. at 103. It is against this backdrop

that the the standard of review is applied.

                                 B. Post-Arrest Incriminatory Statements

         Was the Utah Court of Appeals’s affirmance 5 on direct appeal of the trial court’s factual

findings and legal conclusion that the Federal Constitution was not violated, when denying

Petitioner’s motion to suppress his post-arrest incriminatory statements, “based on an

unreasonable determination of the facts in light of the evidence presented” or “contrary to, or

involv[ing] an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States”? 28 U.S.C.S. § 2254(d) (2021).

                                               1. Factual Findings

         For convenience and consistency, the relevant facts, taken directly from the Utah Court

of Appeals’ decision on direct appeal, regarding Petitioner’s confession are recounted:

                      Glasscock argues that his confession was involuntary because
                  the detectives employed "coercive police interrogation tactics" to
                  take advantage of his unstable mental condition, and he argues that
                  "[s]everal of the [court's] findings of fact" supporting the court's
                  denial of his motion to suppress "were clearly erroneous."
                  Specifically, Glasscock maintains that he was "significantly
                  impaired from alcohol, heroin, pain pills" and that "he suffered
                  from multiple disorders, including 'bipolar Type I,' 'post-traumatic
                  stress,' and 'borderline personality.'" And even though the
                  detectives "knew that Glasscock had consumed a number of
                  impairing substances" that had "significantly impacted
                  [Glasscock's] memory," Glasscock contends that they employed a
                  "false friend technique" and other coercive strategies that
                  "basically forced [him] to say what they wanted [him] to say."
                  After carefully reviewing the evidence in the record, including the
                  video of Glasscock's police interrogation, we agree with the district
                  court that Glasscock's confession was not coerced.
                  ....
                      Here, the district court found that Glasscock "was lucid and
                  properly oriented" during his interview with the detectives.

5
 The Court looks to the court of appeals’s decision on direct appeal, as it is the last reasoned state-court opinion on
the claim at issue. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

                                                                                                                      13
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1187 Page 14 of 30




           Although Glasscock's answers evinced some "hesitation at first,"
           the court determined that he "voluntarily cooperated" throughout
           the interview. The court also determined that there "was
           insufficient evidence of intoxication, mental defect, or coercion to
           justify excluding the interview," so the "confession was fully
           knowing and voluntary." At Glasscock's urging, we have reviewed
           the video recording of Glasscock's interrogation and find . . . the
           district court's findings . . . unassailable.
              . . . Glasscock's interview lasted roughly thirty minutes. The
           detectives engaged in several minutes of small talk, asking
           Glasscock where his accent was from, inquiring about why he
           relocated to Utah from Louisiana, and comparing the catfish in the
           two states. They also asked him for his birthdate and contact
           information, which he provided without hesitation. The detectives
           then advised Glasscock of his rights, and he affirmed that he was
           willing to continue the interview.
              For the next fifteen minutes, Glasscock offered vague details of
           his role in the robbery and blamed his spotty memory on alcohol,
           pain medication, and other drugs. However, his recounting of how
           he came to be with his two companions, their travels over the
           hours before the robbery, and other aspects of their interactions
           was detailed and lucid. He admitted that he handled a gun that day,
           but claimed he did so only because Woods had handed him the
           weapon. When asked why he was in Salt Lake City, Glasscock told
           the detectives that Woods gave him a ride to run some errands
           before Glasscock could catch a bus back to Layton. But he claimed
           he had been in a "stupor" after taking pain medication and drinking
           heavily when "all of a sudden" he found himself lying in the
           backseat of a car "surrounded by cops." Without any prodding
           from the detectives, he also mentioned that he "ran into a Mexican
           dude today" that he initially thought "was one of the Romero
           brothers from the joint who had tried to stab" him. When he saw
           him, Glasscock said, he asked Woods to pull over, then "jumped
           out" and "was fixing to knock the dude on his ass." But he
           apologized and got back in the car when he realized he was
           mistaken. When the detectives asked Glasscock if the man had a
           backpack, he claimed he could not remember because he was
           "toasted" from "eating Lortabs" and drinking vodka.
              At that point, one detective leaned forward on the table toward
           Glasscock and began questioning him more aggressively: "Listen.
           You robbed that guy of his backpack with a gun. Okay? That's
           what happened. There's no argument there. There's no discussion
           there. That's what happened. I want to know what was going
           through your mind at the time." Glasscock continued to assert that
           he could not remember because he was "so drunk," and he claimed
           that "one of the only things" he could remember was that Woods

                                                                                  14
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1188 Page 15 of 30




              and Cropper "were pressuring" him to find drug dealers to rob.
              One of the detectives then suggested that Glasscock had mistaken
              "an 18-year-old kid who is trying to get his GED" for a drug dealer
              and stole his backpack, and "now [the kid] has to make up all that
              work because he can't find his backpack."
                  When Glasscock continued to plead ignorance, one of the
              detectives informed him that the other two men in the car "seem
              like angels to us" because "they're talking to us. You're the only
              one who is playing this other card." He continued, "Do you want . .
              . the courts to look at you as a cold blooded straight-up liar . . . or
              do you want to look like a guy who told the truth?" At that point,
              Glasscock admitted that Woods had handed him a gun and that he
              had approached Victim and asked Victim if he was "a dope
              dealer." He denied taking the backpack, but minutes later admitted
              that he had taken it and Cropper had thrown the backpack out the
              window while police were following them to the gas station. Near
              the end of the interview, one of the detectives asked Glasscock if
              he was sorry for robbing Victim, and he said yes.
                  Throughout the interrogation, there is no indication, other than
              his own statements, that Glasscock was significantly impaired or
              suffering from a mental illness, and Glasscock offered neither
              expert testimony nor medical records at trial to support his own
              assertion that several mental illnesses--and having gone without
              medication--made him particularly susceptible to coercive
              questioning. To the contrary, on the video recording of the
              interview, he appears alert, he has no difficulty understanding the
              detectives' questions, and his answers are responsive and lucid. . . .
              Glasscock's demeanor throughout the interview simply did not
              provide the detectives with any reason to question his mental
              stability.
                  . . . [T]he detectives' questioning in this case was
              straightforward, built on Glasscock's own statements and
              inconsistencies, and lasted only half an hour. The detectives did
              not misrepresent the strength of the evidence against Glasscock,
              make any threats, or falsely promise significantly more lenient
              treatment if he confessed. Glasscock has therefore failed to show
              that the district court was incorrect when it found that "[t]here was
              insufficient evidence of intoxication, mental defect, or coercion to
              justify excluding the interview."

Glasscock, at ¶¶ 14, 18-24.

       The paramount consideration here is that, by statute, this passage must be presumed

correct and its findings overturned only if unreasonable as viewed against clear and convincing



                                                                                              15
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1189 Page 16 of 30




evidence identified by Petitioner. Petitioner, however, attacks the passage’s findings, stating that,

after listening to the taped questioning, the court “had no business making any kind of finding

other than a finding in my favor based on my testimony and the detectives [sic] where he said

that [Petitioner] was probably shitfaced and fucking loopy.” (ECF No. 3, at 5, 13.) Petitioner

further challenges the Utah Court of Appeals’s affirmance of the trial court’s factual findings,

more specifically alleging: (1) The interrogation was “2 to 4 hours after arrest”; (2) he was

emotionally unstable, injured and drunk during the interview; and (3) during questioning, he

either denied his involvement or said only what officers told him to say. (Id. at 13-17.)

       Petitioner does not offer any new evidence or new interpretation of the evidence. Neither

does he challenge the relevancy and efficacy of evidence upon which the state courts relied for

their factual findings. He simply repeats the angle on the evidence that he argued to the Utah

Court of Appeals as to his impaired emotional, mental and physical state during the interview.

       But both the state trial and appellate courts actually observed the interview recording.

Glasscock, at ¶ 14. Their findings are lengthy and exhaustive. And a review of Plaintiff’s main

challenges, one by one, is unconvincing, especially when he bears the burden of showing clear

and convincing evidence contrary to the courts’ findings.

       First, he states that the interrogation was two to four hours after arrest, but does not flesh

out why that passage of time would place the findings in question. See Anderson v. Attorney

Gen. of Kan., 425 F.3d 853, 858-59 (10th Cir. 2005) (explaining habeas petitioner's factual

allegations must be "specific and particularized, not general or conclusory" to show

unreasonableness of state court's findings).

       Second, without expert testimony or medical records, id. at ¶ 23, he suggests his mental,

emotional, and physical impairment during the interview necessarily rendered the interview



                                                                                                   16
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1190 Page 17 of 30




coercive. But the courts were explicitly aware of this argument and considered it as they

carefully catalogued Petitioner’s ability to respond to questions in a sensical and engaged manner

that showed his understanding of the words being spoken to him. He was able to cogently relate

his day’s timeline. Petitioner urges this court to take his word about his impairment (with no

corroboration) and one detective’s word (about his possible loopiness), above what they were

able to personally witness and weigh as they observed on the recording his actual voice,

responses, tone, and demeanor. Cf. Cockrell, 537 U.S. at 340 (“Deference is necessary because a

reviewing court, which analyzes only the transcripts . . ., is not as well positioned as the trial

court is to make credibility determinations.”). As importantly, the courts were able to personally

witness and weigh the detectives’ voices, phrasings, tone, and demeanor. The courts specifically

noted that the detectives did not try to trick Petitioner with hints about stronger evidence than

existed, threats, or false promises of lenient treatment. Id. at ¶ 24.

        Third, Petitioner argues the interview shows him either denying involvement or parroting

back what officers told him to say. Again, the state courts heard the whole interrogation for

themselves and had a different take on its tenor. Petitioner’s argument is not clear and

convincing evidence but just a divergent interpretation of what happened in the interview.

        Petitioner’s conclusory assertions that Utah courts should have given his testimony

greater weight than the judges’ own observations of his interrogation is not clear and

convincing evidence and does not rebut the presumption of correctness under § 2254(e)(1). He

thus “fails to persuade the Court that the state court's decision was based on an unreasonable

determination of the facts.” Torres v. Williams, No. 18-CV-2161-DDD, 2019 U.S. Dist. LEXIS

141986, at *18 (D. Colo. Aug. 21, 2019); cf. United States v. Burson, 531 F.3d 1254, 1258 (10th

Cir. 2008) (stating “voluntariness determination based” on totality of circumstances not



                                                                                                     17
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1191 Page 18 of 30




undermined “merely because [subject] was intoxicated and distraught”). In sum, Petitioner has

not shown a high degree of probability that the Utah courts’ factual findings were unreasonable.

                                        2. Legal Conclusions

       Based on the state-court factual findings upheld above, the Utah Court of Appeals

affirmed the state trial court’s denial of Petitioner’s motion to suppress his incriminating

statements in the interrogation. Glasscock, at ¶ 24. Petitioner asserts that affirmance “is

inconsistent with federal law on this issue,” violating his federal constitutional right against self-

incrimination. (ECF No. 3, at 5, 13.) He contends his statements to detectives were involuntary,

the product of coercion. (Id. at 14.)

       Remembering that review is tightly restricted by the federal habeas standard of review, it

is true, as set forth below, that the Utah Court of Appeals selected in general the correct

governing federal legal principles with which to analyze this alleged due-process issue:

                   After carefully reviewing the evidence in the record, including
               the video of Glasscock's police interrogation, we agree with the
               district court that Glasscock's confession was not coerced.
                   "The due process clauses of the Fifth and Fourteenth
               Amendments of the U.S. Constitution protect individuals from
               being compelled to incriminate themselves." State v. Arriaga-
               Luna, 2013 UT 56, ¶ 9. A confession is not compelled, however,
               "'[s]imply because [a defendant] was under the influence of drugs
               [or alcohol]'" at the time police questioned him. State v. Maestas,
               2012 UT App 53, ¶ 39 (alterations in original) (quoting United
               States v. Howard, 532 F.3d 755, 763 (8th Cir. 2008)). And even if
               police are aware "of a suspect's mental illness or deficiencies at the
               time" he confesses, that fact alone is insufficient to demonstrate
               that the confession is the product of compulsion; the defendant
               must still demonstrate that police "effectively exploit[ed] those
               weaknesses" to obtain it. State v. Rettenberger, 1999 UT 80, ¶ 18
               (citing Colorado v. Connelly, 479 U.S. 157, 164-65 (1986)). "In
               other words, the evidence must show that" police employed
               "coercive tactics . . . [and] overcame the defendant's free
               will." State v. Galli, 967 P.2d 930, 936 (Utah 1998).
                   To determine whether a confession was voluntary, we look to
               "[t]he totality of the circumstances," including "both the
               characteristics of the accused and the details of the
                                                                                                    18
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1192 Page 19 of 30




              interrogation." Arriaga-Luna, 2013 UT 56, ¶ 10 (citation and
              internal quotation marks omitted). Characteristics of the accused
              that may indicate a particular susceptibility to coercive police
              tactics include "the defendant's mental health, mental deficiency,
              emotional instability, education, age, and familiarity with the
              judicial system." Id. (citation and internal quotation marks
              omitted). And details of the interrogation that may be relevant are
              "the duration of the interrogation, the persistence of the officers,
              police trickery, absence of family and counsel, and threats and
              promises made to the defendant by the officers." Id. (citation and
              internal quotation marks omitted).
                  For example, in State v. Rettenberger, 1999 UT 80, the Utah
              Supreme Court concluded that a defendant's confession was
              coerced where police made thirty-six false statements "about
              testimonial and physical evidence of [the defendant's] guilt" even
              though "they had no physical evidence linking [the defendant] to
              the crime." Id. ¶¶ 21, 45. The court noted that police used a "'false
              friend technique'" to convince the defendant "that they were his
              friends and that they were acting in his best interest." Id. ¶
              24. Additionally, police made "significant references to [the]
              defendant being charged with capital murder," and they "strongly
              suggested that [the defendant] would not face the death penalty as
              long as he confessed to the crime." Id. ¶ 29 (internal quotation
              marks omitted). The court observed that the defendant was
              interrogated over a two-day period and kept in solitary
              confinement for twenty-two hours, id. ¶ 33, and that when he
              finally confessed, he offered "little information that was not first
              provided or suggested by the interrogating officers," id. ¶ 40. And
              the court also noted that the defendant was vulnerable: he had
              "below-average cognitive abilities" and other mental conditions
              that made him particularly susceptible to the coercive tactics police
              employed. Id. ¶ 26.
                  Here, the district court found that Glasscock "was lucid and
              properly oriented" during his interview with the detectives.
              Although Glasscock's answers evinced some "hesitation at first,"
              the court determined that he "voluntarily cooperated" throughout
              the interview. The court also determined that there "was
              insufficient evidence of intoxication, mental defect, or coercion to
              justify excluding the interview," so the "confession was fully
              knowing and voluntary." At Glasscock's urging, we have reviewed
              the video recording of Glasscock's interrogation and find that the
              district court's findings and conclusions are unassailable.

Glasscock, at ¶¶ 14-18.




                                                                                      19
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1193 Page 20 of 30




       The court of appeals then spent several paragraphs setting forth the facts already deemed

in the past section to be not unreasonably determined. Id. at ¶¶ 19-23. The court of appeals

wrapped up its application of law to facts as follows:

                   Further, even if Glasscock were mentally impaired during the
               interview, Glasscock has not identified any evidence that calls into
               question the district court's finding that there was insufficient
               evidence of coercive tactics that would have overcome his free
               will. Unlike the officers in Rettenberger who employed a variety
               of threats, made false promises, placed the defendant in solitary
               confinement for twenty-two hours, and refused his request to speak
               with his parents, 1999 UT 80, ¶¶ 21-36, the detectives' questioning
               in this case was straightforward, built on Glasscock's own
               statements and inconsistencies, and lasted only half an hour. The
               detectives did not misrepresent the strength of the evidence against
               Glasscock, make any threats, or falsely promise significantly more
               lenient treatment if he confessed. Glasscock has therefore failed to
               show that the district court was incorrect when it found that
               "[t]here was insufficient evidence of intoxication, mental defect, or
               coercion to justify excluding the interview." As a consequence, we

               also agree with the court's ultimate legal conclusion that
               Glasscock's confession "was fully knowing and voluntary."

Glasscock, at ¶ 24.

       Each of the court of appeals’s citations supporting its appropriate exposition of the law

regarding coercion of confessions has its roots in United States Supreme Court precedent. See

Arriaga-Luna, 2013 UT 56, ¶¶ 9-10 (citing directly or through other citations Withrow v.

Williams, 507 U.S. 680, 689 (1993); United States v. Washington, 431 U.S. 181, 188 (1977);

Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973); Davis v. North Carolina, 384 U.S. 737,

746-47 (1966); Malloy v. Hogan, 378 U.S. 1, 6 (1964); Haynes v. Washington, 373 U.S. 503, 513

(1963); Rogers v. Redmond, 365 U.S. 534, 535 (1961); Spano v. New York, 360 U.S. 315, 323

(1959); Leyra v. Denno, 347 U.S. 556, 559-61 (1954); Harris v. South Carolina, 338 U.S. 68, 71

(1949)); Rettenberger, 1999 UT 80, ¶¶ 29, 33, 45 (citing directly or through other citations



                                                                                                   20
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1194 Page 21 of 30




Beckwith v. United States, 425 U.S. 341, 348 (1976); Brown v. Illinois, 422 U.S. 590, 601-01

(1975); Lego v. Twomey, 404 U.S. 477, 489 (1972); Lynumn v. Illinois, 372 U.S. 528, 534

(1963); Wong Sun v. United States, 371 U.S. 471, 486 (1963); Blackburn v. Alabama, 361 U.S.

199, 208 (1960); Bram v. United States, 168 U.S. 532, 542-43 (1897)); Maestas, 2012 UT App

53, ¶ 39 (citing through other citations Townsend v. Sain, 372 U.S. 293, 307 (1963)). The Utah

Court of Appeals surely did not shirk its duty to adhere to the rich Supreme Court caselaw

guiding its reasoning on this issue.

       Respondent’s answer rightly argued that Petitioner had failed his burden of finding on-

point United States Supreme Court precedent and showing Utah Court of Appeals unreasonably

applied it. (ECF No. 7, at 36.) However, Petitioner’s opposition memorandum, (ECF No. 16),

sought to cure that omission by citing several United States Supreme Court cases: Arizona v.

Fulminate, 499 U.S. 279, 288 (1991) (holding coercion existed when confession motivated by

“credible threat of physical violence”); Keeney v. Tamayo-Reyes, 504 U.S. 1, 5 (1992) (deciding

whether deliberate-bypass standard is correct standard for excusing habeas petitioner’s failure to

develop material fact in state-court proceedings); Mincey v. Arizona, 437 U.S. 385, 401-02

(1978) (holding, when defendant asked not to speak without counsel and was “weakened by pain

and shock, isolated from family, friends, and legal counsel, and barely conscious,” defendant’s

“will was simply overborne” by detective’s questions); Townsend, 372 U.S. at 322 (holding

district court must hold hearing to resolve factual disputes about voluntariness of defendant’s

confession); Blackburn, 361 U.S. at 207, 211 (invalidating use of confession that “most probably

was not the product of any meaningful act of volition” based on extensive and indisputable

medical evidence of defendant’s diagnosed insanity); Lyons v. Oklahoma, 322 U.S. 596, 597 n.1

(1949) (concluding circumstances rendering earlier confession involuntary did not render later



                                                                                                  21
    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1195 Page 22 of 30




confession involuntary); Bram, 168 U.S. at 561, 565 (concluding confession involuntary when

during questioning defendant was stripped naked and given promise of leniency).

         As can be deduced from comparing the content of each parenthetical after these case

citations, none of the cases Petitioner references qualify as on-point United States Supreme Court

precedent to assess whether the Utah Court of Appeals unreasonably applied law applicable to

coercion and involuntariness in this particular confession situation. Petitioner thus has not carried

his burden under the federal standard of review. And, the state-court rulings rejecting

suppression of Petitioner’s incriminating remarks withstand his attack.

                                           C. Identification Evidence

         Was Utah Court of Appeals’s affirmance 6 on direct appeal of the trial court’s factual

findings and legal conclusion that the Federal Constitution was not violated, when allowing

introduction of Victim’s identification evidence, “based on an unreasonable determination of the

facts in light of the evidence presented” or “contrary to, or involv[ing] an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States”? 28 U.S.C.S. § 2254(d) (2021).

                                               1. Factual Findings

         The relevant facts, taken directly from the Utah Court of Appeals’ decision on direct

appeal, underlying determination that the victim’s identification was not unconstitutionally

unreliable are recounted:

                  Here, the fact that Victim had a gun pointed at his head during the
                  robbery likely affected his capacity to observe his assailant. But . .
                  . Victim was assaulted around 2:30 p.m., was face-to-face with his
                  assailant, and identified Glasscock as the robber less than one hour
                  later in broad daylight. And . . . Victim was able to see all three of


6
 The Court looks to the court of appeals’s decision on direct appeal, as it is the last reasoned state-court opinion on
the claim at issue. See Ylst, 501 U.S. at 803.

                                                                                                                      22
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1196 Page 23 of 30




               the men the police apprehended in the Stratus--including Cropper,
               the man Glasscock claims may have committed the robbery.

Glasscock, ¶ 28.

       Again, the paramount consideration here is that, by statute, this passage must be

presumed as correct and its findings overturned only if unreasonable as viewed against clear and

convincing evidence identified by Petitioner. Even so, Petitioner attacks the findings, stating that,

“the circumstances surrounding the ID were unconstitutionally suggestive and the victim’s

description of robber don’t match me or my physical description at the time of this alleged event

but more matches my co-defendant.” (ECF No. 3, at 7.) Petitioner further challenges the Utah

Court of Appeals’s affirmance of the trial court’s factual findings, more specifically alleging: (1)

The victim’s statement to Investigator Evans “continued to be vague until Evans added his two

cents worth”; (2) the victim “never gave a detailed description that differentiated Cropper from

[Petitioner]”; (3) the victim did not mention several of Petitioner’s distinguishing characteristics-

-e.g., Southern accent, facial scrape, walking boot, sunglasses, and hand cast; (4) the victim said

the robber had blond hair, while Petitioner’s is dark brown; (5) the victim viewed Petitioner only

in prejudicial situations--i.e., handcuffed and surrounded by officers with guns during a traffic

stop, and sitting at the defense table at trial. (Id. at 19-20, 22-23; ECF No. 16, at 14.)

       Petitioner does not offer any new evidence or new analysis of the evidence. Neither does

he challenge the relevancy and efficacy of evidence upon which the state courts relied for their

factual findings. He simply repeats the perspective on the evidence that he argued to the Utah

Court of Appeals. (ECF No. 7-11, at 17, 32-36.) Having not been put in question by clear and

convincing evidence otherwise, these state-court factual findings withstand the habeas standard

of review: Victim’s capacity to observe the robber was likely affected by the gun pointed at his

head; Victim was assaulted in afternoon sunlight; Victim saw his assailant face-to-face; Victim

                                                                                                    23
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1197 Page 24 of 30




identified Petitioner as the robber less than one hour later in “broad daylight”; and, Victim saw

all three men that the police stopped in the Stratus--including Cropper, the one Petitioner

suggests may have been the robber. Glasscock, ¶ 28.

       Indeed, the trial judge-factfinder was in the courtroom when Victim and Petitioner each

testified at length about the identification issues and observed in person their actual voices,

responses, tones, and demeanors. (ECF No. 7-8, at 9-27, 62-78); cf. Cockrell, 537 U.S. at 340

(“Deference is necessary because a reviewing court, which analyzes only the transcripts . . ., is

not as well positioned as the trial court is to make credibility determinations.”).

       Petitioner’s conclusory assertions that the courts should give his testimony and arguments

greater weight than the judge’s own observations of all trial testimony and arguments is not clear

and convincing evidence and does not rebut the presumption of correctness under § 2254(e)(1).

He thus “fails to persuade the Court that the state court's decision was based on an unreasonable

determination of the facts.” Torres, 2019 U.S. Dist. LEXIS 141986, at *18. In sum, Petitioner

has not shown high degree of probability that Utah court factual findings were unreasonable.

                                       2. Legal Conclusions

       Based on the state-court factual findings upheld above, Utah Court of Appeals affirmed

the trial-court decision letting the prosecution introduce evidence of Victim’s identification of

Petitioner. Glasscock, at ¶ 28. Petitioner asserts the affirmance was “inconsistent with state and

federal law,” violating his constitutional rights. (ECF No. 3, at 7 (emphasis added).) He contends

the eyewitness identification was unreliable, the product of prejudicial suggestion. (Id. at 19.)

       Remembering that review is tightly restricted by the federal habeas standard of review, it

is important that the Utah Court of Appeals selected the following governing legal principle with

which to analyze this alleged due-process issue: a five-factor test, derived from a state

constitutional analysis differing from the federal constitutional analysis. (ECF No. 3, at 19-23);
                                                                                                    24
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1198 Page 25 of 30




State v. Ramirez, 817 P.2d 774, 781 (Utah 1991) (stating Utah constitutional analysis “diverges

somewhat from that in federal case law regarding the admissibility of eyewitness identifications”

and “teaches that [Utah courts] do not agree entirely with the Neil v. Biggers, 409 U.S. 188

(1972), listing of the relevant criteria for determining the reliability of eyewitness identifications

[because they] find some of those criteria to be scientifically unsound”), holding modified by

State v. Thurman, 846 P.2d 1256 (Utah 1993).

       So, the court of appeals analyzed the issue under the Utah Constitution, not the United

States Constitution. Id at ¶ 26. Petitioner invited that by arguing the issue under the Ramirez

factors, 817 P.2d at 774, just as he did here. In state court and here, he added a cite to Biggers,

409 U.S. at 188, as an afterthought, but with no meaningful differentiation between the Ramirez

and Biggers factors.

       Petitioner thus has not met or even tried to meet his burden of finding on-point United

States Supreme Court precedent and showing that the Utah Court of Appeals unreasonably

applied it. So, the state court rulings allowing victim-identification evidence withstand his attack.

                               D. Appellate-Counsel Ineffectiveness

       The one remaining issue not procedurally defaulted is now addressed: appellate counsel

was ineffective when not (1) moving for a Utah Rule of Appellate Procedure 23B remand to

establish ineffective assistance of trial counsel; (2) requesting to file lengthy brief and refiling

motions for new trial and to disqualify trial counsel; (3) raising cases Henderson, Lawson,

Clopten, and Brownlee in the opening brief; (4) raising existence of Officer Fitzgerald on the

witness list but not testifying; and, (5) challenging factual findings and legal conclusions on the

suppression motion’s denial, which shall not be treated further because it was raised on appeal




                                                                                                       25
    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1199 Page 26 of 30




and is analyzed on the merits in this very Order. (ECF No. 3, at 43-46.) Claims (1) through (4)

are reviewed on their merits. 7

         Recalling federal statute tightly curbs review, it is clear that the Utah Court of Appeals

selected the right governing legal tenet to analyze the ineffective-assistance issue. Glasscock,

No. 20170478, at 2 (citing State v. Frame, 723 P.2d 401, 405 (Utah 1986) (quoting Strickland v.

Washington, 466 U.S. 668 (1984))). It is Strickland’s familiar two-pronged standard: (1)

deficient performance by counsel, measured by a standard of "reasonableness under prevailing

professional norms"; and, (2) prejudice to the defense caused by that deficient performance.

Strickland, 466 U.S. at 687-88. The prejudice element requires showing errors were so grave as

to rob Petitioner of a fair proceeding, with reliable, just results. Id.

         As required by the standard of review, the Court now analyzes whether Utah Court of

Appeals reasonably applied Strickland. Each of the claimed deficiencies in performance will be

examined.

     1. Counsel did not move for Utah Rule of Appellate Procedure 23B remand to establish
                    ineffective assistance of trial counsel. (ECF No. 3, at 43.)

         In assessing the issue of failure to move for a Rule 23B remand under the Strickland

standard, the court of appeals stated:

                  Glasscock asserted that appellate counsel was ineffective for
                  declining to file a rule 23B motion for remand as part of his direct
                  appeal. Rule23B remand “allows supplementation of the record, in
                  limited circumstances, with nonspeculative facts not fully
                  appearing in the record that would support the claimed deficient
                  performance and the resulting prejudice.” State v. Johnston, 2000
                  UT App 290, ¶7. Glasscock did not demonstrate that there was any
                  possible evidence, not otherwise in the record, which would
                  support a rule 23B remand. Thus, the district court did not err in

7
 The Court looks to the court of appeals’s “Order of Summary Affirmance,” on appeal from Petitioner’s denied state
PCP, Glasscock v. State, No. 20170478, slip op. (Utah Ct. App. Oct. 12, 2017), as it is the last reasoned state-court
opinion on the claim at issue. See Ylst, 501 U.S. at 803.


                                                                                                                  26
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1200 Page 27 of 30




               determining that Glasscock could not establish that appellate
               counsel was ineffective for failing to file a rule 23B motion.

Glasscock, No. 20170478-CA, slip op. at 1-2.

       Plaintiff does not even argue that the court of appeals was wrong. He simply does not

address the court of appeals’s conclusion that Petitioner had not brought to the court’s attention

specific evidence that would show trial counsel’s deficient performance or resulting prejudice.

He did not then and does not now make any showing of deficient performance by counsel’s

failure to ask for a Rule 23B remand.

 2. Counsel did not request overlength brief and did not refile motions for new trial and to
                             disqualify trial counsel. (Id. at 44.)

       In assessing an alleged failure to request overlength brief and not refile motions for new

trial and to disqualify trial counsel under the Strickland standard, the court stated:

               The district court determined that Glasscock was not entitled to file
               an over length brief, and he failed to establish that it was error for
               appellate counsel to decline to request permission to file an over
               length brief. The district court determined that appellate counsel
               made a strategic decision to present Glasscock’s claims in a
               manner that did not require the need for permission to file an over
               length brief. Glasscock fails to demonstrate that the district court
               erred by determining his appellate counsel was not ineffective for
               failing to seek permission to file an over-length brief.

                  . . . . Glasscock claimed that appellate counsel was ineffective
               because counsel did not file a motion for a new trial. Glasscock
               also claimed that appellate counsel was ineffective for not
               asserting a claim regarding his post-trial motions on appeal. The
               district court determined that appellate counsel filed an appellate
               brief that raised some of the same issues that Glasscock wanted to
               be raised in a motion for a new trial. Ultimately, the district court
               determined that even were it to assume that appellate counsel was
               ineffective regarding the motion for a new trial and Glasscock’s
               post-trial motions, Glasscock had not established prejudice because
               the appellate court considered his claims on appeal, including his
               claims ineffective assistance of trial counsel, and affirmed his
               convictions. Glasscock fails to demonstrate that the district court
               erred by determining that he was not prejudiced, and that he failed


                                                                                                  27
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1201 Page 28 of 30




                to establish that he received ineffective assistance of appellate
                counsel with regard to his “post-trial motions.”

Glasscock, No. 20170478-CA, slip op. at 2.

       Under the standard of review, Plaintiff does not even argue that the court of appeals was

wrong. He does not address the court of appeals’s conclusions that (a) Petitioner did not

specifically challenge the trial court’s finding that counsel made a strategic decision about the

brief length; and (b) Petitioner ignored the fact that the issues from his post-trial motions were

addressed on appeal (or presumably could have been but were not addressed on appeal).

Petitioner’s arguments here once again fail on the deficient-performance and prejudice prongs,

respectively.

  3. Counsel did not raise cases Henderson, Lawson, Clopten, and Brownlee in the opening
    brief. (Id. at 44.) (4) Counsel did not raise the issue of Officer Fitzgerald being on the
                             witness list but not testifying. (Id. at 45.)

       In lumping together and assessing these issues under Strickland, the court stated:

                    Lastly, Glasscock asserts that appellate counsel could have
                raised more of Glasscock’s claims on appeal. The district court
                determined that appellate counsel was aware of Glasscock’s
                additional claims, but either found them to be frivolous, or not as
                likely to result in reversal as the claims strategically considered
                and raised in Glasscock’s appellate brief. The district court
                determined that appellate counsel reviewed the requested
                additional claims and made a reasonable, professional decision to
                limit the appeal to those claims most likely to result in a reversal of
                his convictions. The district court also determined that Glasscock
                failed to show that appellate counsel’s failure to raise additional
                claims was error, or counsel’s failure to do fell “outside the wide
                range of professionally competent assistance.” State v. Frame, 723
                P.2d 401, 405 (Utah 1986). Furthermore, the district court did not
                err by determining that Glasscock did not affirmatively show that
                there was a reasonable probability that, but for counsel’s failure to
                include the claims, the outcome would have been different.
                Glasscock fails to demonstrate that the district court erred by
                determining that he did not receive ineffective assistance of
                appellate counsel.

Glasscock, No. 20170478-CA, slip op. at 3.
                                                                                                     28
    Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1202 Page 29 of 30




         Under the standard of review, Plaintiff does not argue that the court of appeals was

wrong. He does not address the court of appeals’s conclusions that Petitioner did not specifically

challenge the trial court’s findings that counsel was aware of Petitioner’s other claims but made a

strategic decision, based on their weaknesses, to omit them; and that his attorney’s decision was

reasonable and professional. Petitioner also did not specify how he may have been prejudiced by

these omissions. Petitioner’s arguments here also fail on the both the deficient-performance and

prejudice prongs.

        4. All claims of ineffective assistance of appellate counsel lack case law on point.

         Most importantly, as to ineffective assistance of appellate counsel generally, Petitioner

does not suggest any United States Supreme Court on-point case law exists that is at odds with

the court of appeals’s result. 8 Based on Strickland, the Utah Court of Appeals was right to

analyze how counsel's performance may or may not have been deficient or prejudicial, and, on

the basis that it was not, reject Petitioner’s ineffective-assistance-of-appellate-counsel claims.

Petitioner has not shown that the court of appeals’s application of relevant Supreme-Court

precedent was unreasonable. Habeas relief on the basis of ineffective assistance of appellate

counsel is denied.




8
 These are the only United States Supreme Court cases cited by Petitioner in his petition and opposition
memorandum’s sections on ineffective assistance of appellate counsel: Buck v. Davis, 137 S. Ct. 759 (2017)
(concluding ineffective assistance when counsel introduced testimony that petitioner’s race predisposed him to
violence); Holmes v. South Carolina, 547 U.S. 319 (2006) (not ineffective-assistance case); Schlup, 513 U.S. at 298
(not ineffective-assistance case); Crane v. Kentucky, 476 U.S. 683 (1986) (not ineffective-assistance case); Evitts v.
Lucey, 469 U.S. 387 (1985) (confirming right to effective counsel on appeal). The Court’s review of each of these
cases, summed up in parentheticals per case, reveals that none of them are on-point with this case.

                                                                                                                    29
Case 4:18-cv-00004-DN Document 21 Filed 03/26/21 PageID.1203 Page 30 of 30




                                        CONCLUSION

       Petitioner’s claims are either procedurally defaulted or do not succeed under the federal

habeas standard of review.

       IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is DENIED

and the action DISMISSED WITH PREJUDICE.

       IT IS ALSO ORDERED that a certificate of appealability is DENIED.

       This action is CLOSED.

       Dated March 25, 2021.

                                             BY THE COURT:

                                             ____________________________
                                             David Nuffer
                                             United States District Judge




                                                                                               30
